Citation Nr: 1218367	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  04-16 938	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Robert Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.  In December 2011, the Veteran was informed that the Judge who conducted that hearing was no longer with the Board and he was offered the opportunity to attend another hearing.  He was advised that if he did not respond within 30 days and request an additional hearing, he would waive his right to such a hearing.  No response or request for an additional hearing has been received, and the right to an additional hearing is deemed waived.

This case was previously before the Board in August 2007, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim then came back to the Board in July 2008, and the claim of service connection for a psychiatric disorder was denied.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court), which in August 2011, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.  The JMR instructed the Board to address the issue of what transcript is the official transcript.  In light of the Board's decision, which constitutes a complete grant of the benefit sought on appeal, no discussion of the transcript is necessary and the Board will not address that issue.

The original rating decision listed the issues on appeal as three separate claims of service connection: depression, anxiety, and attention deficit disorder.  During the adjudication of the claim, the issues were recharacterized as a single claim for service connection of an acquired psychiatric disability manifested by depression, anxiety, and a personality disorder.  The Board has opted to continue this characterization of the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was found to be sound upon service entrance, with no pre-service diagnosis of bipolar disorder, or any other psychiatric disability.

2.  The Veteran has a current diagnosis of bipolar II disorder.

3.  Competent medical evidence shows that the Veteran's bipolar II disorder had its onset during service and is etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for bipolar II disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ('decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record'); 38 U.S.C.A. § 5107(b) (VA 'shall consider all information and lay and medical evidence of record in a case'); 38 C.F.R. § 3.303(a) (service connection claims 'must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence').

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence, which is to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes '[o]nly such conditions as are recorded in examination reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id.

Under 38 C.F.R. § 3.304(b), VA, rather than the claimant, bears the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  The March 1966 entrance examination does not note bipolar II disorder or any other psychiatric disability.  As such, the presumption of soundness applies.

Facts and Analysis

The Board finds that the record does not contain clear and unmistakable evidence that the Veteran was diagnosed with bipolar II disorder or any other psychiatric disability prior to entrance into service.  On the March 1966 enlistment report of medical history, the Veteran answered "yes" to having experienced trouble sleeping, depression, excessive worry, and nervous trouble.  In addition, the Veteran has repeatedly stated that he was suicidal on two occasions prior to service and that his childhood is best described as difficult.  However, the claims file does not contain any records of mental health treatment prior to service and the medical providers who have reviewed the Veteran's claims file have not been able to assign a diagnosis to any symptoms manifested prior to service.  Therefore, although there is some evidence of psychiatric problems prior to service, the evidence does not rise to the clear and unmistakable standard needed to rebut the presumption of soundness.

Prior to service separation, the Veteran was treated for complaints of depression and anxiety and concerns over suicidal ideation in December 1967.  The record with respect to the extent of any mental health treatment provided in service is unclear and contains contradictory information.  Lay evidence provided by the Veteran indicates that he began having symptoms of depression, anxiety, and problems focusing beginning in early 1967, sought help in December 1967, and was eventually discharged in February 1968.

The Veteran has been afforded two VA examinations as well as a VA opinion to determine the cause or etiology of his current psychiatric disability; in addition, an expert opinion without examination has been solicited.  On June 2005 VA examination, the examiner diagnosed bipolar II disorder in partial remission, and stated that it could not demonstrated as related to military service because he did not seek treatment until 1978, after the death of his daughter.  A January 2007 VA opinion, based only on a review of the record without a separate examination, found the Veteran's psychiatric disabilities to be long-standing and which pre-dated his military service and were therefore less likely than not related to his military service.  An examination in October 2007 diagnosed both bipolar II disorder and a borderline personality disorder, and determined that it could not be stated with any degree of certainty that bipolar disorder began in service because of a lack of diagnosis during service.  

In contrast, the Veteran has submitted a report of examination and opinion by a private psychologist submitted in March 2012.  After an extensive and detailed review of the Veteran's claims file, examination and treatment of the Veteran, administration of psychological testing, and a recitation of the relevant medical principles regarding bipolar disorder, the psychologist offered the opinion that the Veteran's current bipolar II disorder was caused or exacerbated by his experiences in military service.  She specifically noted that no psychiatric problems were identified at service entrance, and therefore while the Veteran may have been genetically pre-disposed to bipolar disorder, it did not pre-exist his military service.  Rather, his specific experiences in service were the source of his "psychological decompensation" which led to his discharge from service and triggered his bipolar II disorder.

After considering and weighing the respective medical opinions in this matter, the Board finds the opinion of the private psychologist to be of greater probative value.  This report contains a more comprehensive review of the complete record and a more detailed analysis of the psychiatric and legal principles involved, including the presumption of soundness.  As such, it is more persuasive than and entitled to greater evidentiary weight than those of the VA examiners.

Based on the evidence discussed above, the Board finds that the Veteran did not have a pre-existing psychiatric disability at the time of service entrance and the presumption of soundness applies.  Further, the Board finds that the Veteran's current psychiatric disability of bipolar II disorder was incurred in or caused by his military service, such that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b) (2011).


ORDER

Service connection for bipolar II disorder is granted, subject to the laws and provisions governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


